MEMORANDUM **
Juan Valdez appeals the dismissal of his 42 U.S.C. § 1983 action alleging unlawful search and seizure. We have jurisdiction pursuant to 42 U.S.C. § 1291, we review de novo, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), and we affirm.
The district court properly dismissed Valdez’s action as barred by the two-year statute of limitations. See Fink 192 F.3d at 914; Alaska Stats. § 09.10.070. Even if the statute were tolled until April 7, 2000, as Valdez urges, his complaint filed July 16, 2002 would still be 'untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.